Opinion by
Mr. Chief Justice Moore.
Plaintiff in error was named defendant in a two-count information in which he was accused of (1) an assault with intent to commit rape; and (2) committing an act of “unnatural carnal knowledge.”
Upon trial to a jury he was found guilty on both charges and was sentenced to the state penitentiary for *557a term of from eighteen months to five years on each count, the sentences to run concurrently.
The only point relied on for reversal of either judgment is that, with reference to the count charging assault with intent to commit rape, there was no evidence sufficient to justify submission of that question to the jury, and that the motion made by counsel for a directed verdict thereon should have been sustained. We have read the record and find no merit to this argument.
The judgments are affirmed.
Mr. Justice McWilliams, Mr. Justice Pringle and Mr. Justice Kelley concur.